SBS Technologies
FY2006 Executive Incentive Plan

I. Purpose:

The purpose of the FY2006 Executive Incentive Plan (Plan) is to provide
designated executives of SBS Technologies with an incentive to achieve goals as
set forth under this Plan for the fiscal year ending June 30, 2006 (Plan Year).



II. Philosophy:



The incentive bonus under this Plan for designated executives is based on
achievement of thresholds established by the Board of Directors with respect to
the performance of SBS Technologies, Inc. (Company), thresholds established by
management for Company divisions, and individual performance goals established
by management. This Plan's objective is to encourage individual performance by
making available the opportunity for designated executives to earn attractive
total compensation.



III. Performance Goals: see Figure A



Revenue (annual):

Annual Revenue thresholds for the Company as established by the Board of
Directors. This Plan rewards achievement (Threshold I) and a maximum
overachievement (Threshold II).



EBITDA (annual)

As an approximate measure of the Company's operating cash flow, thresholds for
earnings before interest expense, income tax, depreciation and amortization
(EBITDA) as established for the Company by the Board of Directors.



Individual Goals (annual)

Jointly agreed to between each participant and his or her supervisor, these
goals reflect operational, task and business issues unique to each participant.
Annual Individual Goals will be established and agreed to in writing (signed and
dated) for each participant by September 1, 2005. The Management Development and
Compensation Committee of the Board of Directors (MDCC) shall establish the
individual goals for the Chief Executive Officer. This portion of this Plan is
funded and awarded separately from the portion awarded based on Revenue and
EBITDA.



Division Goals

Financial goals for separate divisions of the Company as established by the
Chief Executive Officer.



Division and individual goals shall be established and measured by the CEO, or
as delegated by the CEO.



 

Figure A: Metrics

Performance Goals for FY2006

Revenue

EBITDA

Division
Goals

Individual
Goals

Threshold I

TBD*

TBD*

TBD**

TBD**

Threshold II

TBD*

TBD*

TBD**

TBD**

*To be determined by the Board of Directors

**To be determined by the CEO



Bonus percentages for each participant in this Plan have been identified based
on market data (Figure B). Within that bonus target, individualized percentages
for Revenue, EBITDA, Division Goals and Individual Goals have been determined in
accordance with the executive's ability to directly affect those goals (Figure
C). In the event of attaining above Threshold I, but less than Threshold II on
Revenue or EBITDA, the percentages in Figure B will be adjusted appropriately
based on the level of achievement.



Figure B: Bonus Percentages

Title

Threshold I
% of Eligible Income*

Threshold II
% of Eligible Income*

CEO

30

60

CFO

25

50

COO

25

50

Gen. Counsel

20

40

Others

TBD**

TBD**

* "Eligible Income" means the gross base salary of the participant paid during
Plan Year and does not include, without limitation, bonuses, grants of
securities or other incentive compensation, overtime, expense reimbursements, or
any employee benefits, including the Company's 401(k) matching program.

** To be determined by the Board of Directors



Figure C: Performance Metric Weightings

Title

Revenue

EBITDA

Div. Goals

Individual Goals

CEO

30%

30%

0%

40%

CFO

40%

40%

0%

20%

COO

20%

20%

40%

20%

Gen. Counsel

30%

30%

0%

40%

Others

TBD*

TBD*

TBD*

TBD*

*To be determined by the Board of Directors



IV. Implementation:



This Plan commences July 1, 2005 and concludes June 30, 2006. All Revenue,
EBITDA, Division Goals and Individual Goals n are for the one year period ending
June 30, 2006.



In the event of a Company-level transaction, such as an acquisition, the
Company's metrics will be re-examined to accurately reflect organic growth for
the purposes of this Plan.



Bonuses under this Plan shall be paid in the final payroll disbursement of
August, 2006 (the Bonus Payment Date).



The CEO will present the score card on Company goals and individual executive
pay-outs at the end of the Plan Year to the MDCC, and the CEO's performance
against his individual goals will be measured by the MDCC.



V. Eligibility:



For purposes of this Plan, the designated executives are the Chief Executive
Officer, Chief Financial Officer, Chief Operating Officer, General Counsel, and
all other persons identified by the Board of Directors as participants in this
Plan. Being a named executive in this program does not guarantee participation
in succeeding years.



Participants in this Plan must be employees of the Company throughout the term
of this Plan and on the Bonus Payment Date to be eligible for any payment under
this Plan.



This Plan does not create or imply the creation of an employment contract
between the Company and any participant, nor does it constitute a guarantee of
employment for any specific period of time.